DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 13-15, and 17-23 have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sean E. Combs on April 8, 2021.

The application has been amended as follows: 
At the end of the twenty-second (and last) line of claim 13, the period is hereby replaced by a comma, followed by the words, “wherein at least the steps of analyzing user data and analyzing the user specific merchant information are performed by one or more computer processors.” 

Allowable Subject Matter
Claims 1, 2, 3, 5, and 6 are allowed.
Claims 13, 14, 15, 17, and 18 are allowed.
s 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Anbalagan et al. (US Patent Application Publication 2014/0121967), discloses a data processing method of providing user specific data to a user, comprising analyzing user data to determine a set of user preference items for the user (paragraphs 18-21), determining a set of suitable merchants (paragraphs 23 and 24), and querying inventories of merchants (paragraphs 24 and 74).  Also, Calman et al. (US Patent Application Publication 2014/0172559) teaches comparing merchant inventory or products for sale with goals of a user (paragraph 70).  Anbalagan does not disclose analyzing user data associated with a user to determine a set of user frequented merchants for the user, each user frequented merchant having an associated merchant identifier, but Trandal et al. (US Patent Application Publication 2010/0306080) teaches determining the lowest cost at a merchant or multiple merchants, and in particular for merchants frequented by a user, verifies that items listed are in stock, and can note items as being out-of-stock at a particular merchant (paragraphs 168, 212, and 329; Figure 2), teaches a shopping assistant (SA) preselecting the lowest price merchant (paragraph 21), which can be considered a recommendation, and teaches merchant identifiers (paragraphs 13 and 19).  Moreover, Anbalagan discloses software for causing operations to be performed (paragraphs 78 and 82-88). 
However, Anbalagan does not disclose that the user data comprises transaction data for a payment card associated with the user, and that analyzing the user data to determine the set of user frequented merchants for the user comprises extracting merchant identifiers from the transaction data, nor does other prior art of record.  The 
The claims as amended have been analyzed under 35 U.S.C. 101, and found to be eligible.  Although images captured by a camera of a device are well-known prior art (Examiner has owned an iPadAir with a camera for making images for a number of years), analyzing the transaction data and the images, and also analyzing user specific merchant information including the recent images of inventory at each merchant in the set of user frequented merchants, together with the other recited claim limitations, are found to raise the abstract idea of determining recommendations for users to significantly more than applying the abstract idea in a particular technological environment.   
The three independent claims recite parallel limitations, so the preceding statement is applicable to all of them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	April 8, 2021